378 U.S. 585 (1964)
RUARK
v.
COLORADO.
No. 1173, Misc.
Supreme Court of United States.
Decided June 22, 1964.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF COLORADO.
Petitioner pro se.
Duke W. Dunbar, Attorney General of Colorado, Frank E. Hickey, Deputy Attorney General, and John E. Bush, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded to the Supreme Court of Colorado for consideration in light of Douglas v. California, 372 U.S. 353.
MR. JUSTICE HARLAN, dissenting.
For the reasons stated in my dissenting opinion in Smith v. Crouse, ante, p. 584, I would set this case for argument.